IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00099-CR

DAVID CORTEZ,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2019-2049-C1


                           MEMORANDUM OPINION


      In this matter, appellant, David Cortez, challenges the trial court’s denial of his pro

se “Motion for Imposition of Community Supervision (Shock Probation).” “The right to

appeal is conferred by the Legislature, and a party may appeal only that which the

Legislature has authorized.” Dodson v. State, 988 S.W.2d 833, 834 (Tex. App.—San

Antonio 1999, no pet.) (citing Marin v. State, 851 S.W.2d 275, 278 (Tex. Crim. App. 1993)).

There is no statutory authority for appealing from an order denying shock probation. See
Houlihan v. State, 579 S.W.2d 213, 216 (Tex. Crim. App. 1979); Basaldua v. State, 558 S.W.2d

2, 5 (Tex. Crim. App. 1977); see also Dodson, 988 S.W.2d at 834 (holding that an appellate

court lacks jurisdiction to hear an appeal from the denial of a motion for shock probation).

Therefore, because the denial of a motion for shock probation is not an appealable order,

we dismiss this appeal for lack of jurisdiction.1




                                                           JOHN E. NEILL
                                                           Justice

Before Chief Justice Gray,
       Justice Neill,
       and Justice Johnson
Appeal dismissed
Opinion delivered and filed May 12, 2021
Do not publish
[CR25]




        1It is also noteworthy that the record contains the trial court’s certification of appellant’s right of
appeal, which indicates that appellant has waived his right of appeal.

Cortez v. State                                                                                         Page 2